GRAVES, Justice.
Appellee, Mrs. Birdie Shilling, instituted this suit in the District Court of I-Iarris County, Texas, against the City of Houston, appellant, to recover damages for personal injuries received in a collision between an automobile, which was being driven by appellee, and a garbage truck, which was engaged in collecting garbage in the City of Houston, and operated by one of its employees. As the result of a trial to a jury, judgment was rendered in favor of appellee for the sum of $61,000, together with 6 per cent interest.
It was undisputedly shown that the City operated, through its employees, a garage exclusively for the automotive equipment used in the maintenance of its Garbage Department. Under the issues submitted to the jury, and upon evidence deemed by this court to have been sufficient, it found, among others, these facts: (1) That the City was negligent in its operation of the garage, in that it failed to either properly inspect, or to repair, the brakes of the truck, which it so used, before sending it out; (2) that these brakes were in 'such a defective condition as to have constituted a proximate cause of the collision, and did do so; (3) that the City’s employee so driving its truck was traveling at a rate of speed which was negligent, as well as in violation of safety-rules in several other particulars; and (4) that in so driving the truck at the *930time, such employee did not have a license, permitting him to operate a motor vehicle in this State, which fact the City of Houston knew of at the time.
The controlling point of difference between the parties as to the law of the case, both in the trial court, and on this appeal, is whether or not the City — in such operation of its garage, and its garbage truck used in connection therewith — was acting and engaged in a governmental, or a proprietary, function at the time of the accident so forming the subject-matter of the suit.
Since that question, at all events, dominates the appeal, it is deemed beyond the requirements to follow the briefs and the record into the extended ramifications that were indulged in below, and have been repeated here.
The stated difference between the parties is plainly and clearly brought out in their points-of-error, and counterpoints, under which their several arguments are presented to this court.
The appellant, on its side, insists that the City in such operation of its Garbage Department and its ancillary garage, in connection therewith, was exercising a governmental function, which completely relieved it of liability for the negligence of its employees, so declared upon ¡by the appellee herein; whereas, the appellee, in her turn, puts her contention this way: “The operation of the garage by the City, as shown by the record in this case, was a proprietary function, and, since the undisputed evidence and the findings of the jury show that plaintiff’s injuries were proximately caused by the negligent operation of the garage, the City is liable therefor.”
The line-up of the parties for authorities in support of their respective positions is likewise pointed and distinct, to this effect:
The appellant thus states its reliance upon Texas authorities for its position, to wit: “This entire case is wholly governed by the decision in City of Fort Worth v. George, 108 S.W.2d 929. This case was decided in the year 1937 by the Fort Worth Court of Civil Appeals, and the opinion was written by Judge Speer. The Supreme Court refused a writ of error, and later affirmed the principles of law laid down in the George case, as shown below.”
The appellee, on the other hand, states her contention as to the state of the decisions in Texas in this way: “Although the exact point has not heretofore been decided by any Appellate Court of Texas coming to our attention, we think that the applicable rule has, in effect, been determined by the cases of the City of Amarillo v. Ware, 1931, 120 Tex. 456, 40 S.W.2d 57; City of McAllen v. Humphreys, Tex.Civ.App.1931, 40 S.W.2d 241; City of Panhandle v. Byrd, Tex.Civ.App.1935, 77 S.W.2d 904 and Jones v. City of Texarkana, Tex.Civ.App. 1937, 100 S.W.2d 198, 199.”
This court is constrained to hold that the precise point of legal difference between the parties here has not been heretofore authoritatively determined by our Supreme Court; in other words, that the City v. George case, supra, so' relied upon by the appellant, may be distinguished upon its facts from this cause; and, further, that the operation of a garage by a city for the repair of automotive equipment may, therefore, be properly held to be in this State a proprietary rather than a governmental function, irrespective of the fact that such a garage is or may be operated by the Garbage Department, which is performing a governmental function, as appellant contends.
In other words, it is thought that the authoritative rule applicable in this instance is the one thus stated in Volume 38, Amer. Jur., page 321: “It has been held that where a municipality operates a garage or repair shop for the purpose of repairing motor vehicles used in connection with the police department, although it places the same under the control and supervision of a police officer, it is, nevertheless, insofar as the repair and maintenance of its motor vehicles is concerned, acting in a corporate or ministerial capacity.” See, also, Oklahoma City v. Foster, 118 Okl. 120, 247 P. 80, 47 A.L.R. 822.
*931The procedural and other rulings of the trial.court, after a painstaking examination of the record in connection therewith, are not thought to involve any reversible error; at least, it is held, that -none of them amounted to such a denial of the rights of the appellant as was reasonably calculated to cause, and probably did cause, the rendition of an improper judgment against it herein; rule 434, Texas Rules of Civil Procedure.
Further discussion is deemed unnecessary, since these conclusions are thought to determine the controlling merits of the appeal.
Pursuant thereto, the trial court’s judgment will be affirmed.
Affirmed.